LEOHE, J.
(concurring). In the case of State ex rel. Jones v. Judge, 41 La. Ann. 319, 6 South. 22, the law of this state providing for the recusation of judges in criminal cases was carefully considered, and it was held that all previous statutes upon that subject were superseded by Act 35 of 1882, and that although that act was in the form of an amendment to article 338 of the Code of Practice, which only regulates civil proceedings, the Legislature nevertheless intended the provisions of that amendatory act to apply equally to crim*945inal cases. In the Banta Case, 122 La. 235, 47 South. 538, the Jones Case was cite'd as authority for holding that the act of 1882 applied also to recusations in criminal cases. So that we must look to that act as a 'guide in discussing the merits of relator’s motion to recuse the judge in the present case.
The only statutory ground alleged by the relator in support of his motion to recuse is that the judge has an interest in the case. The other allegations of the motion, to the effect that the judge is an enemy of the relator, and is so biased and prejudiced against him as to be incapable of giving him a fair and impartial trial, whether true or not, have not been deemed by the Legislature as proper grounds to recuse the judge, and therefore to hold otherwise would be judicial legislation.
The difficulty that presents itself, in applying the provision of the statute invoked in this ease, is to give a proper construction to the word “interest.”
My opinion is that the word is used in the sense of pecuniary interest, and not in the sense of sentimental interest. The inference drawn from the opinion in the Banta Case that the Legislature intended to convey the latter meaning is negatived in the later ease of State v. Nunez, 147 La. 394, 85 South. 52, where this court 'held that an “allegation of bias and prejudice is not an allegation of interest.” To hold otherwise would be to plunge into a labyrinth of uncertainty, to open the door to endless difficulty in attempting to ascertain the degree of love or hatred which a judge might entertain for or against the defendant in a criminal prosecution. It may appear unbecoming for this court to refuse the interposition of its authority in behalf of a defendant who alleges that the judge is so biased or prejudiced as to be incapable of giving him a fair and impartial trial, but that is a matter which properly pertains to the legislative department of the government, and it is beyond the constitutional sphere of action of this court.
I believe that the apparent confusion, which is growing in our late jurisprudence on the subject under discussion, arises from the fact that the word “interest” as used in the statute has never received a clear and concise interpretation. It has never been questioned that in civil cases it means pecuniary interest, but there is no specific demand for money or property in criminal prosecutions, and for that reason it has been sought to apply the word in cases of a criminal nature in 'a different sense, in order to give it greater effect, with the result above stated.
In the present case, defendant is being prosecuted for selling and manufacturing intoxicating liquors for beverage purposes, and there is no allegation in the motion to recuse from which it can be inferred that the judge is pecuniarily interested in that prosecution-I therefore concur.